Case: 09-41012       Document: 00511172714          Page: 1    Date Filed: 07/14/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 14, 2010
                                     No. 09-41012
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

GONZALO GARCIA, JR.,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Southern District of Texas
                                 No. 5:09-CR-1174-1




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Gonzalo Garcia, Jr., has moved for
leave to withdraw in accordance with Anders v. California, 386 U.S. 738 (1967).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-41012    Document: 00511172714 Page: 2        Date Filed: 07/14/2010
                                 No. 09-41012

Garcia has not filed a response. Our independent review of the record and coun-
sel’s brief discloses no nonfrivolous issue for appeal. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2. Counsel’s sepa-
rate motion for leave to withdraw because of his possible appointment as a Unit-
ed States Magistrate Judge is DENIED as unnecessary.




                                        2